                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT EARL ALEXANDER,

                             Plaintiff,
                                                                         ORDER
        v.
                                                                      17-cv-861-jdp
 NATHAN TAPIO and ROMAN KAPLAN,

                             Defendants.


       Pro se plaintiff Robert Earl Alexander, a prisoner in the custody of the Wisconsin

Department of Corrections, is proceeding on Eighth Amendment medical care claims against

two prison medical providers who he says failed to treat his throat cancer and gave him

inadequate dosages of pain medication. In May 2018, I began attempting to recruit counsel for

Alexander. See Dkt. 65. The case has now been stayed for over a year and a half, during which

time the court has contacted members of the Western District of Wisconsin Bar Association

and the Seventh Circuit Bar Association on numerous occasions to seek assistance for

Alexander. In the meantime, Alexander has filed dozens of motions, letters, and miscellaneous

documents as well as a new lawsuit about unrelated issues. See Alexander v. Bovee, No. 19-cv-

427 (filed May 28, 2019).

       Unfortunately, no lawyer has agreed to take the case and the court has exhausted its

options. There simply aren’t enough lawyers in this district with the time, willingness, or

expertise necessary to volunteer on behalf of the many pro se litigants seeking assistance. The

case cannot be stayed indefinitely. Alexander’s circumstances have changed as well. My

decision to stay the case and seek counsel for Alexander was motivated in part by submissions

indicating that Alexander was refusing available medical treatment for his cancer to preserve
his claims in this case. See Dkt. 65, at 2–3. Because this raised serious concerns about whether

Alexander was capable of making rational decisions, I deemed it appropriate to attempt to

recruit counsel to assist him. But in the year and a half that the case has been stayed, Alexander

has successfully completed his radiation treatment, see Dkt. 140, at 3, and a review of his recent

filings indicates that cancer treatment is no longer his chief concern. See Dkt. 148 and

Dkt. 153. Alexander’s many submissions to the court indicate that he is capable of

communicating in writing, despite his hearing and speaking challenges. This reassures me that

Alexander will be able to litigate his case at least through the summary judgment stage. If the

case survives summary judgment and proceeds to trial, Alexander may ask me to attempt to

recruit counsel a second time, as the court is sometimes more successful in recruiting attorneys

for cases that are trial-ready.

       Alexander now has a choice: (1) proceed on his own without counsel; or (2) dismiss this

case without prejudice. I will give him a short deadline by which to tell the court how he wants

to proceed. If Alexander chooses the first option, I will ask Magistrate Judge Stephen Crocker

to set a new schedule for the case. After that, it will be up to Alexander to determine how to

litigate his claims. The court cannot provide legal advice. If Alexander chooses to dismiss the

case, the dismissal will be without prejudice, which means that Alexander could file a new case

at a later date. However, the statute of limitations would continue to run. Dupuy v. McEwen,

495 F.3d 807, 810 (7th Cir. 2007) (“[W]hen a suit is dismissed without prejudice, the statute

of limitations continues to run from the date (normally the date of the injury) on which the

claim accrued.”). If Alexander fails to respond by the deadline below, I will take his silence to

mean that he is choosing the second option and I will direct the clerk of court to close the case.




                                                2
                                    ORDER

IT IS ORDERED that:

1. The stay in this case is LIFTED.

2. Plaintiff Robert Earl Alexander may have until January 13, 2020 to inform the court
   in writing whether he wishes to: (1) continue litigating the case but without counsel;
   or (2) dismiss the case without prejudice.

3. If Alexander chooses the first option, Magistrate Judge Crocker will issue a pretrial
   conference order setting a new schedule for the case. If Alexander fails to respond
   by January 13, 2020, I will take his silence to mean that he is choosing the second
   option and I will direct the clerk of court to close the case.

Entered December 20, 2019.

                                      BY THE COURT:

                                      /s/
                                      ________________________________________
                                      JAMES D. PETERSON
                                      District Judge




                                        3
